 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-109 MCE
11
                                  Plaintiff,           NOTICE OF RELATED CASES
12
                           v.
13
     JEFFREY KIM,
14
                                 Defendant.
15

16   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR -50 KJM
17                                Plaintiff,           NOTICE OF RELATED CASES
18                         v.
19   KYUNG MIN KONG,
      aka “Big Andy,”
20    aka “Big Boss,”
21                               Defendant.
22

23          Pursuant to Local Rule 123, the United States of America, through Assistant United States

24 Attorney Brian A. Fogerty, gives notice that the above entitled actions are related within the meaning of

25 Local Rule 123 and requests that case 2:19-cr-0050 KJM be reassigned to the Honorable Morrison C.

26 England.

27                                    I.       STATEMENT OF FACTS
28          On June 7, 2018, an indictment was filed in 2:18-cr-109-MCE, charging defendant Jeffrey Kim


      NOTICE OF RELATED CASES                           1
30
 1 with four counts of bank fraud, in violation of 18 U.S.C. § 1344, one count of false use of a passport, in

 2 violation of 18 U.S.C. § 1543, one count of aggravated identity theft, in violation of 18 U.S.C. §

 3 1028A(a)(1), and one count of money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i).

 4          On March 14, 2019, an indictment was filed in 2:19-cr-50-KJM, charging defendant Kyung Min

 5 Kong with conspiracy, in violation of 18 U.S.C. § 371, bank fraud, in violation of 18 U.S.C. § 1344, one

 6 count of aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1), and one count of money

 7 laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i).

 8          The scheme to defraud in each case is the same: both defendants are alleged to be participants in

 9 the same nationwide scheme to extract cash from banks using fraudulent Republic of Korea passports
10 and a bust-out scheme centered on check kiting.

11                                            II.       ANALYSIS
12          Under Local Rule 123(a), cases may be related if the Court finds:

13          (1) that the actions involve the same parties and are based on the same or similar claims;

14          (2) that the actions involve the same property, transaction or event;

15          (3) that the actions involve similar questions of fact and the same question of law and their

16 assignment to the same Judge…is likely to effect a substantial savings of judicial effort, either because

17 the same result should follow in the actions or otherwise; or

18          (4) for any other reasons, it would entail substantial duplication of labor if the action were heard

19 by different Judges….

20          Here, the criminal cases are related within the meaning of Local Rule 123(a) because “the

21 actions involve the same property, transaction or event,” and the “actions involve similar questions of

22 fact.” L.R. 123(a)(1), (2). Both cases arise from the same bank bust-out scheme. Kong is alleged to be

23 a manager in the scheme, and Kim is alleged to have carried out the transactions at bank branches that

24 make the bust-out possible. Kong is alleged to have supplied the false Republic of Korea passports, and

25 Kim is alleged to have used the false Republic of Korea passports.

26          For these reasons, the United States respectfully requests that the two cases be assigned to a

27 single district judge. Judge England is assigned to the lower-numbered case, 2:18-cr-109-MCE. In the

28 interest of judicial economy, it is recommended that the second matter, 2:19-cr-50-KJM, be reassigned


      NOTICE OF RELATED CASES                             2
30
 1 to Judge England.

 2
     Dated: March 15, 2019           McGREGOR W. SCOTT
 3                                   United States Attorney
 4
                               By: /s/ AUDREY B. HEMESATH
 5                                 AUDREY B. HEMESATH
                                   Assistant United States Attorney
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF RELATED CASES     3
30
 1

 2                                                     ORDER

 3          The Court, having received, read, and considered the government’s Notice of Related Cases, and

 4 good cause appearing therefrom, relates cases 2:18-cr-109 MCE and 2:19-cr-50-KJM, and reassigns

 5 2:19-cr-50-KJM to United States District Judge Morrison C. England for all future proceedings. The

 6 Court specifically finds that relating the cases will effect a substantial savings of judicial effort, and will

 7 avoid duplication of judicial labor.

 8          IT IS SO ORDERED.

 9 Dated: March 28, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      NOTICE OF RELATED CASES                              4
30
